Citation Nr: 1549648	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in San Antonio, Texas.  A transcript of the proceeding has been associated with the claims file.

A December 2010 Board decision granted the Veteran's application to reopen his claim and remanded the claim for further development.  

A July 2012 Board decision denied the Veteran's claim on the merits.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A November 2013 Court decision vacated the July 2013 Board decision and remanded the matter to the Board for further review consistent with the Court's decision.  

In September 2014, the Board remanded the claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran served on active duty from December 1971 to February 1972.  He claims that he has a right knee disability that was incurred in or aggravated by his active service.

A discussion of the factual and procedural background of this case is set forth in the prior September 2014 Board remand.  

Most recently, in September 2014, the Board remanded the Veteran's claim so that a new VA examination could be provided to clarify the etiology of the Veteran's current right knee condition, including whether his preexisting right knee chondromalacia noted on entry was clearly and unmistakably not aggravated by service beyond the natural progress of the disease.  Subsequently, a November 2014 VA examination was performed, which examiner provided a very detailed opinion and rationale, including, in short, that the Veteran's current right knee arthritic condition was not directly related to his active service, and although his arthritic condition was most likely aggravated by his chondromalacia noted on entry into service, such chondromalacia was clearly and unmistakably not aggravated by his active service.

However, very recently, in July 2015, several records from the Social Security Administration (SSA) were apparently associated with the claims file.  The Board notes that the Veteran's claims file was recently uploaded into electronic format in VBMS.  The Board also acknowledges that the October 2011 supplemental statement of the case (SSOC) notes that the evidence of record at that time (when still in paper format) included SSA records noted as received in March 2011.  However, shortly priorto, in January 2011 and February 2011, the RO requested the Veteran's records from SSA.  In February 2011 and May 2011, SSA replied that the Veteran's records were unavailable.  The July 2012 Board decision (vacated by CAVC) only made reference to a copy of a 2006 SSA decision, which SSA decision was previously associated with the claims file back in January 2011.  In addition, the SSA records uploaded in July 2015 include some VA treatment records dating back to 1987, whereas the October 2003 Board decision and subsequent statement of the case (SOC) only reference a review of the Veteran's VA treatment records dating back to 2002.  Finally, the SSA records include a November 2000 x-ray of the Veteran's right knee that was not referenced by the November 2014 VA examiner.

Therefore, in light of the above, the Board finds that, regrettably, this matter should be remanded so that the November 2014 VA examiner may review all of the records associated with the claims file since the examination, particularly these newly received SSA records that include older VA treatment records, including the November 2000 x-ray, and to explain whether there is any change in his prior opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who prepared the November 2014 VA examination report to review the claims file, including the recently received SSA records (which include but are not limit to a November 2000 x-ray) and to clarify whether there is any change in his prior opinion involving whether the Veteran's current right knee arthritic condition had its onset in service or is otherwise related to his active service; and whether the Veteran's preexisting right knee chondromalacia noted on entry into service was "clearly and unmistakably" not aggravated by his active service beyond the natural progress of the disease (note that temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute increased disability).

All opinions must be accompanied by a complete rationale.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

